DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Suzuki et al., (US 2016/0012961) in view of Takazawa (US 2005/0018382), and Uchida et al. (US 2003/0214793), not disclosing or suggesting, novel features of claims 1-23 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1-23 are allowable. The restriction requirement between Inventions I-II as set forth in the Office action mailed on 10/21/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Inventions I – II is withdrawn.  Claims 10-20, directed to a method for manufacturing coil components, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a magnetic section containing a resin material and a filler component dispersed in the resin material, the filler component containing a magnetic metal particle; 
a coil conductor embedded in the magnetic section, and end surfaces of the coil conductor being exposed from the magnetic section; 
outer electrodes electrically connected to the coil conductor; 
a concave indentation on at least one end of the magnetic section; 
a hydrophobic insulating film covering a surface of the concave indentation; and 
an insulating protective film covering a surface of the magnetic section except for the indentation and not covering the end surfaces of the coil conductor, wherein 
the magnetic section, the coil conductor, and the protective film form a component body, and the outer electrodes are composed of plated coatings and are placed on both end portions of the component body that exclude the indentation.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-8, 22 and 23 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 9 recites, a method for manufacturing coil components, comprising: 
covering a magnetic metal particle with a hydrophobic insulating film; 
dispersing a filler component containing the magnetic metal particle in a resin material to make a mixture; 
forming the mixture into a magnetic sheet; 
collective board-preparing by arranging a plurality of coil conductors two-dimensionally embedding the coil conductors in the magnetic sheet to make a collective board; 
dividing the collective board into pieces in such a manner to expose end surfaces of the coil conductors from the pieces and to make a concave indentation on an end portion of at least one of the pieces to make magnetic section; 
component body-preparing by forming an insulating protective film in such a manner to cover a surface of the magnetic section except for the indentation and not to cover end surfaces of the coil conductor to make a component body; and 
plating the component body to make outer electrodes on both end portions of the component body except for the indentation.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 10-20 are allowed because each claim is directly or indirectly dependent of independent Claim 9.
Claim 21 recites, a coil component comprising:

a coil conductor embedded in the magnetic section, and end surfaces of the coil conductor being exposed from the magnetic section;
outer electrodes electrically connected to the coil conductor;
a concave indentation on at least one end of the magnetic section;
a hydrophobic insulating film covering a surface of the concave indentation; and
an insulating protective film covering a surface of the magnetic section except for the indentation and not covering the end surfaces of the coil conductor, wherein 
the magnetic section, the coil conductor, and the protective film form a component body, and the outer electrodes are composed of plated coatings and are placed on both end portions of the component body that exclude the indentation, and
on the surface of the component body, the hydrophobic insulating film is formed only on an inner surface of the indentation.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
10/21/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837